Citation Nr: 0639705	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  00-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back pain, secondary to mechanical strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1992 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for a 
low back disability and assigned a 10 percent evaluation, 
effective March 28, 1995. 

This matter also comes on appeal from an April 2000 rating 
decision, in which the RO denied the veteran's claim for an 
increased (compensable) evaluation for sinusitis.  However, 
the Board notes that in a March 2006 decision, the RO 
increased the veteran's evaluation for sinusitis from 
noncompensable to 10 percent disabling, effective October 25, 
1999, the date of the claim.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for low back pain, secondary to mechanical 
strain, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record demonstrates that 
the veteran's sinusitis is manifested by chronic headaches, 
congestion, and sinus pain, tenderness, and pressure.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002).  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.97, 
Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of August 2004, December 2004, and March 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claim, and provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the October 2000 
statement of the case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran here.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was adjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment reports, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
sinusitis disability, on October 25, 1999.  Therefore, the 
Board will consider the rating period on appeal as outlined 
in 38 C.F.R. § 3.400(o)(2) (2006).

Throughout the rating period on appeal, the veteran's 
sinusitis has been assigned a 10 percent evaluation pursuant 
to Diagnostic Code 6513.  Under that Code section, which 
utilizes the general rating formula for sinusitis, a 10 
percent evaluation is warranted when the evidence 
demonstrates one or two incapacitating episodes of sinusitis 
per year that require prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A note to the 
rating criteria states that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (2006).  In order to achieve the next higher 30 percent 
rating under the general rating formula for sinusitis, the 
evidence must demonstrate three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting. 

However, in reviewing the clinical evidence of record, the 
Board concludes the veteran's symptomology corresponds to the 
currently assigned 10 percent evaluation.  In this regard, 
the record demonstrates that the veteran's sinusitis is 
manifested by chronic headaches and sinus pain, and 
congestion.  For example, on VA examination in December 1999, 
the veteran complained of difficulty breathing through his 
nose and indicated that his sinusitis symptoms were present 
year round and that there was no seasonal variation.  
Similarly, on VA examination in February 2006, the veteran 
reported that he experienced daily, near constant headaches, 
sinus pain, and sinus tenderness, and sinus pressure.  Upon 
examination, his examiner reported that all of the veteran's 
sinuses were tender.

The evidence does not demonstrate that the veteran 
experiences any purulent discharge or crusting.  Indeed, on 
VA examination in December 1999, the veteran denied 
experiencing any purulent nasal discharge and the examining 
physician reported that there was no post nasal drainage.  
Although the veteran's sinusitis manifestations occur 
frequently, there is no clinical evidence, to include 
treatment reports, that he has more than six non-
incapacitating episodes per year.  There are no treatment 
records for the sinusitis subsequent to November 2004.  
Further, on VA examination in February 2006, the veteran 
reported treatment with Excedrin Migraine and Allegra D, only 
as needed.

There is also no evidence that the veteran experiences three 
or more incapacitating episodes of sinusitis per year that 
require prolonged (lasting four to six weeks) antibiotic 
treatment.  In this regard, although the veteran, on VA 
examination in February 2006, reported that he had not 
experienced any incapacitating episodes that required four to 
six weeks of antibiotic treatment.  In fact, the only 
medications that the record demonstrates that the veteran has 
used for his sinusitis are Allegra D and Excedrin Migraine.

The Board also points out that both of the veteran's VA 
examinations (in December 1999 and February 2006) failed to 
demonstrate any active sinus infection.  In this regard, the 
December 1999 examiner reported that x-rays of the veteran's 
sinuses showed no significant radiographic abnormalities and 
a CT scan of his sinuses were normal.  The examiner's 
diagnosis was that the veteran had a history of sinusitis 
that was resolved with no recurrence.  Further, on VA 
examination in February 2006, the examiner reported that 
there was no evidence of active disease.

Therefore, based on the clinical evidence of record, the 
Board finds that the veteran's sinusitis symptomology more 
closely approximates the criteria for the currently assigned 
10 percent evaluation than that of the 30 percent criteria.  
The Board has also considered whether a rating in excess of 
10 percent is permissible under any alternate Diagnostic 
Code.  However, there are no other relevant Diagnostic Codes 
for consideration.

In conclusion, although the veteran believes his sinusitis is 
more severely disabling than indicated by the present 
evaluation, he is not a licensed medical practitioner and is 
not competent to offer medical opinions.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For all of the foregoing reasons, the Board finds 
that the 10 percent evaluation in effect for the veteran's 
sinusitis is appropriate and a higher evaluation is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.


REMAND

With respect to the veteran's claim for a compensable 
evaluation for his service-connected low back disability, the 
record contains private and VA treatment records that reflect 
that the veteran has complained of numbness and tingling 
associated with his low back disability.  Moreover, on VA 
examination in February 2006, x-rays revealed that the 
veteran had mild degenerative disc disease at L5-S1.  
However, the record does not demonstrate that the RO has 
formally adjudicated the claim for service connection for 
degenerative disc disease of the low back.

As such, the Board finds that the issue of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine raised by the appellant is inextricably 
intertwined with the increased rating issue currently 
certified on appeal, and, as such, must be adjudicated by the 
RO prior to consideration of the current appeal.



In view of the foregoing, the case is hereby remanded for the 
following action:

1.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
to determine the nature, etiology and 
extent of his current low back 
disabilities. All indicated tests should 
be performed, including range of motion 
testing, and findings relative to 
functional impairment due to pain, 
including on use, should be outlined.  
All low back disabilities present should 
be identified.  Additionally, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that current degenerative disc disease of 
the lumbar spine is etiologically due to, 
or chronically aggravated by, the 
service-connected lumbosacral strain.  
Manifestations of the service-connected 
lumbosacral strain should be 
differentiated from manifestations of 
nonservice-connected low back 
disabilities found to be present.  If 
such differentiation of manifestations 
cannot be made, it should be so indicated 
in the report of the examination.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
must be made available to the examiner(s) 
for review in conjunction with the 
examinations.

2.  Thereafter, after providing the 
veteran and his representative with VCAA 
notice as to the claim for entitlement to 
service connection for degenerative disc 
disease of the lumbar spine, to include 
as secondary to the service-connected 
lumbosacral strain, and affording an 
appropriate period of time to respond, 
the RO should adjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, to include as secondary to the 
service-connected lumbosacral strain, and 
readjudicate the issue of entitlement to 
an increased rating for service-connected 
low back disability.  If either benefit 
sought is not granted to the appellant's 
satisfaction, the veteran and his 
representative should be issued a 
statement of the case and/or supplemental 
statement of the case, and be afforded 
the appropriate period of time to 
respond.  The veteran and his 
representative should be specifically 
advised of the need to timely submit a 
substantive appeal to complete any appeal 
of the issue of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine, to include as 
secondary to the service-connected 
lumbosacral strain.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The veteran is advised that a failure to report for scheduled 
VA examinations without good cause could result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


